ACCEPTED
                                                                                         01-14-00229-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     1/9/2015 8:50:06 AM
                                                                                    CHRISTOPHER PRINE
                                                                                                  CLERK

                      No. 01-14-00229-CR
                               In the
                         Court of Appeals              FILED IN
                                                1st COURT OF APPEALS
                              For the               HOUSTON, TEXAS
                      First District of Texas   1/9/2015 8:50:06 AM
                            At Houston          CHRISTOPHER A. PRINE
                                             Clerk

                           No. 1415067
                    In the 338th District Court
                     Of Harris County, Texas
                    
                   KELVIN LYNN O'BRIEN
                             Appellant
                                 V.
                   THE STATE OF TEXAS
                             Appellee
                    
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                      
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

      1. The appellant was charged with engaging in organized crime from

         August 2007 through April 2013 (CR – 10). He pled “not guilty” to the

         charge, and the case was tried to a jury (CR – 883). The jury found him

         guilty, and the trial court thereafter assessed punishment at life in prison

         on March 6, 2014 (CR – 883). The appellant filed notice of appeal the
   same day, and the trial court certified that he had the right to appeal (CR

   – 886-887).

2. The State’s brief is due on January 9, 2015. The State hereby requests a

   30-day extension for the filing of the State’s brief.

3. The following facts are relied upon to show good cause for an extension

   of time to allow the State to file its brief:

      a. The record in this case is over 417 megabytes in length split over
          34 volumes and will take an extraordinary amount of time to
          process.

      b. The undersigned attorney is responsible for screening every bill
          filed in the Texas Legislature to determine its possible impact on
          the Harris County District Attorney’s Office, and this task has
          consumed a large amount of time since pre-filing started in the
          Texas Legislature in November 2014.

      c. The undersigned attorney researched and answered by email more
          than fifty legal questions of trial prosecutors since the appellant
          filed his brief. The undersigned attorney researched and answered
          even more such questions by phone during that time period.

      d. The undersigned attorney has been devoting a substantial amount
          of time in abatement proceedings in the 339th District Court
          pursuant to an abatement order in cause number 1327402. Such
          abatement proceedings involved the collection of evidence from
          witnesses, numerous hearings before the trial court on the issues,
          and the drafting of and argument over proposed findings of the
          parties.

      e. The undersigned attorney is responsible for supervising six other
          appellate prosecutors, and has spent a substantial amount of time
          reviewing the briefs of those prosecutors, attending their oral
          arguments, and assisting in the preparation of both during that time
          period. The undersigned attorney has also been responsible for
  training a new appellate prosecutor, which requires more intense
  supervision and editing, and therefore, more of a time
  commitment.

f. The undersigned attorney has been involved in completing the
  following written appellate project since the appellant filed his
  brief:

   (1)    Cody Carr v. The State of Texas
          No. 14-14-00087-CR
          Brief filed December 22, 2014

   (2)    Greg Saldinger v. The State of Texas
          No. 14-14-00402-CR
          Brief filed December 24, 2014

   (3)    Stephen Webb v. The State of Texas
          No. 01-14-00174-CR
          Brief filed January 5, 2015

   (4)    Kelvin O’Brien v. The State of Texas
          No. 01-14-00229-CR
          Brief due January 9, 2015

   (5)    Antonio Perez v. The State of Texas
          No. 01-12-01001-CR
          Supplemental briefing requested by First Court of
          Appeals due January 12, 2015

   (6)    Bobby Peyronel v. The State of Texas
          No. 01-13-00198-CR
          Brief on PDR due January 16, 2015

   (7)    Brogan Melchior v. The State of Texas
          No. 14-14-00454-CR
          Brief due January 16, 2015
                (8)     Jose Vasquez v. The State of Texas
                        No. 14-12-00096-CR
                        PDR due January 22, 2015

                (9)     Alex Gonzalez v. The State of Texas
                        No. 01-14-00434-CR
                        Brief to be filed January 30, 2015

WHEREFORE, the State prays that this Court will grant the requested extension.

                                                 Respectfully submitted,

                                                 /s/ Eric Kugler
                                                 ERIC KUGLER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 Kugler_eric@dao.hctx.net
                                                 TBC No. 796910

                          CERTIFICATE OF SERVICE
    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

      Kyle Sampson
      Attorney at Law
      917 Franklin, Suite 310
      Houston, Texas 77002
      kyle@kylesampsonlaw.com
                                                 /s/ Eric Kugler
                                                 ERIC KUGLER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 TBC No. 796910
Date: January 9, 2015